Citation Nr: 0703419	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-04 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
constipation due to multiple sclerosis.

2.  Entitlement to a higher level of special monthly 
compensation pursuant to 38 U.S.C.A. § 1114(o).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel



INTRODUCTION

The veteran served on active duty from September 1960 to 
September 1964, and from May 1966 to March 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which, in part, established service connection for 
constipation due to multiple sclerosis, evaluated as 30 
percent disabling effective April 11, 2003.  The veteran 
appealed, contending that a higher rating was warranted.  He 
did not disagree with the effective date assigned for this 
disability.

By an October 2004 rating decision, the RO increased the 
assigned rating for the veteran's constipation to 60 percent, 
effective April 11, 2003.  

The veteran provided testimony at a hearing before personnel 
at the RO in April 2004.  A transcript of the hearing has 
been associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The medical and other evidence of record indicates that 
the veteran has complete loss of sphincter control due to his 
service-connected disability.

3.  The veteran has been recognized as having loss of use of 
both feet due to his service-connected multiple sclerosis.




CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for the veteran's 
service-connected constipation are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7332 (2006).

2.  The criteria for a higher rate of special monthly 
compensation are met.  38 U.S.C.A. §§ 1114(o) 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.350(o) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

In this case, the Board notes that the veteran was sent 
correspondence in April 2003 which informed him of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  See 38 U.S.C. 
§ 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004); Quartuccio, supra.  Although it 
does not appear that he was sent correspondence which 
specifically addressed the requirements for the benefits 
currently sought on appeal, the Board notes that the veteran 
has actively participated in the processing of his case, and 
the statements and hearing testimony submitted in support of 
his claims have indicated familiarity with the requirements 
for the benefits sought on appeal.  For example, in a May 
2006 statement, the veteran's accredited representative cited 
to the relevant statutory and regulatory provisions for both 
a 100 percent schedular rating and special monthly 
compensation.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it); see 
also Overton v. Nicholson, 20 Vet. App. 427 (2006).

In addition, the Board observes that all relevant medical 
records pertinent to the issues on appeal are in the claims 
folder.  Nothing indicates that the veteran has indicated the 
existence of any relevant evidence that has not been obtained 
or requested.  Further, he was accorded VA medical 
examinations in May 2003.  More importantly, for the reasons 
detailed below, the Board concludes that the veteran is 
entitled to the benefits sought on appeal.  As such, this 
decision poses no risk of prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this and in other cases, only independent medical evidence 
may be considered to support medical findings.  The Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991). 

I.  Constipation

Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board observes that the veteran's constipation was 
originally evaluated as 30 percent disabling under 38 C.F.R. 
§ 4.114, Diagnostic Code 7319.  However, this Code does not 
provide for a rating in excess of 30 percent.  As such, it is 
inapplicable to the current appeal for a rating in excess of 
60 percent.

Diagnostic Code 7332 provides that a noncompensable 
evaluation is warranted for healed or slight impairment of 
the rectal and anal sphincter without leakage.  A 10 percent 
rating requires constant slight leakage or occasional 
moderate leakage.  A 30 percent rating is appropriate if the 
impairment is manifested by occasional involuntary bowel 
movements that necessitate the wearing of a pad.  A 60 
percent rating is appropriate if the impairment is manifested 
by extensive leakage and fairly frequent involuntary bowel 
movements.  A 100 percent rating is appropriate if there is a 
complete loss of sphincter control.

Under Diagnostic Code 7333, stricture of the rectum or anus 
will be awarded a 30 percent evaluation for moderate 
reduction of lumen, or moderate constant leakage.  A 50 
percent evaluation will be awarded for great reduction of 
lumen, or extensive leakage.  A maximum 100 evaluation will 
be awarded where the condition requires a colostomy.


Analysis.  In the instant case, the Board finds that the 
veteran is entitled to a 100 percent rating for his service-
connected constipation.

Initially, the Board notes that a thorough review of the 
competent medical evidence does not reflect that the veteran 
has had a colostomy, nor has one been scheduled for the 
future.  Consequently, there is no basis for a 100 percent 
rating under Diagnostic Code 7333.

The medical evidence does reflect that, at the May 2003 VA 
digestive conditions examination, the veteran reported he had 
frequent constipation, that he needed to manually disimpact 
himself 2 to 3 times a day by digital manipulation, and then 
he could force himself to have a bowel movement.  He seldom 
had diarrhea.  He did report that he might have a normal 
bowel movement about 1 to 2 times per week, but 2 to 3 times 
per day he would need to self-manipulate the anus and rectum 
in order to force a bowel movement.  Nevertheless, he had 
never had any hernia surgery, malignancies, or tuberculosis.  

The veteran also testified at his April 2004 hearing that he 
did not experience any natural bowel movement(s); that he had 
to "stimulate" himself in order to evacuate the bowel.  
Further, he testified that while he had stool softeners, if 
he used them then he would leak because his "sphincter just 
doesn't seem to work right down there."  Additionally, he 
testified that he was unable to voluntarily tighten his anal 
sphincter in order to retain bowel movements, and only used 
softeners if he was unable to "work it out."

Moreover, the medical evidence includes a December 2004 
medical statement from Dr. G, which reported that the veteran 
had bladder incontinence requiring intermittent self-
catheterization and bowel incontinence with loss of sphincter 
control "total voluntary loss."  In short, there is 
competent medical evidence of record which finds that the 
veteran has total loss of sphincter control.

The Board observes that the RO found that Dr. G did not 
explain what the loss of sphincter control was, or what his 
basis was supporting his medical statement, and denied a 
higher rating on those grounds.  However, Dr. G did indicate 
that the loss was due, at least in part, to bowel 
incontinence which is recognized as being due to the service-
connected constipation.  The bladder incontinence is due to 
another service-connected disability, specifically neurogenic 
bladder.  Both disability are the result of his service-
connected multiple sclerosis.  The Board also notes that no 
competent medical evidence is of record which refutes Dr. G's 
statement.  

The Board reiterates that, under the law, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  
In Gilbert the Court specifically stated that entitlement 
need not be established beyond a reasonable doubt, by clear 
and convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  Id.  
The law also requires that where there is a question as to 
which of two evaluations apply, assigning a higher of the two 
where the disability picture more nearly approximates the 
criteria for the next higher rating.  38 C.F.R. § 4.7.  
Further, the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998).

Resolving all benefit of the doubt in favor of the veteran, 
the Board finds that he is entitled to a 100 percent rating 
for his service-connected constipation under Diagnostic Code 
7332.  Accordingly, the benefit sought on appeal is allowed.

II.  Special Monthly Compensation

Generally, claims for special monthly compensation are 
governed by the provisions set forth at 38 U.S.C.A. § 1114(k) 
through (s), and 38 C.F.R. §§ 3.350 and 3.352.

Entitlement to benefits provided by 38 U.S.C.A. § 1114(o) is 
met when there is paraplegia of both lower extremities 
together with the loss of anal and bladder sphincter control.  
See also 38 C.F.R. § 3.350(e)(2).

For the reasons stated above, the Board concludes that 
veteran has complete loss of sphincter control due to his 
service-connected constipation.  In addition, he is service-
connected for neurogenic bladder, currently evaluated as 60 
percent disabling.  Moreover, he has been recognized as 
having loss of use of both feet due to his service-connected 
multiple sclerosis for many years, and is already in receipt 
of special monthly compensation on that basis, as well as for 
loss of creative organ.  In addition, the May 2003 VA 
digestive conditions examination noted, in part, that he had 
essentially no use of the left leg and extremely limited use 
of the right leg, and was only able to stand for about 15 to 
20 seconds.

In view of the foregoing, the Board concludes that the 
criteria for a higher rate of special monthly compensation 
under 38 U.S.C.A. § 1114(o) are met.  Reasonable doubt has 
again been resolved in favor of the veteran.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102


ORDER

Entitlement to a 100 percent rating for constipation due to 
multiple sclerosis is granted, subject to the law and 
regulations applicable to the payment of monetary benefits.

Entitlement to a higher level of special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(o) is granted, subject to the 
law and regulations applicable to the payment of monetary 
benefits.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


